United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





Inventors: Park et al.				:
Application No. 16/749,851			:		Decision on Petition under
Filing Date: January 22, 2020			:		37 C.F.R. §§ 1.78(c) and 1.78(e)	
Attorney Docket No. 64728US01		:


This is a decision on a petition filed February 14, 2022, which is being treated as a petition   under 37 C.F.R. §§ 1.78(c) and 1.78(e) to accept unintentionally delayed claims under 35 U.S.C. §§ 119(e) and 120 for the benefit of priority to prior-filed Application Nos. 15/994,957 and 62/596,069.

The petition is granted.

The benefit claims at issue were not timely filed within the time period set forth in 37 C.F.R. 
§§ 1.78(a)(4) and 1.78(d)(3).  The petition requests acceptance of the unintentionally delayed benefit claims.

A petition under 37 C.F.R. §§ 1.78(c) and 1.78(e) must be accompanied by:  

(1) 	The reference required by 35 U.S.C. § 119(e) and 37 C.F.R. § 1.78(a)(3) to 
the prior filed provisional application(s) and required by 35 U.S.C. § 120 and 
37 C.F.R. § 1.78(d)(2) to the nonprovisional application(s); 
(2)  	The petition fee set forth in 37 C.F.R. § 1.17(m); and
(3) 	A statement that the entire delay between the date the claim was due under 
37 C.F.R. §§ 1.78(a)(4) and 1.78(d)(3) and the date the claim was filed was unintentional.1  

The requirements set forth above have been satisfied, and the late claims for priority under
35 U.S.C. §§ 119(e) and 120 are accepted as being unintentionally delayed.2

This decision grants the petition to accept the unintentionally delayed domestic benefit claim to the prior-filed applications because the petition requirements of 37 C.F.R. §§ 1.78(c) and 1.78(e) and the formal requirements for claiming domestic benefit (See MPEP §§ 211.01 et. seq.) have 

been met.  This acceptance should not be construed as meaning that this application is entitled to the benefit of the prior-filed applications.  Whether a claimed invention in a nonprovisional application is entitled to the benefit of the filing date of a prior-filed application on the basis of the disclosure thereof is determined during examination if it becomes necessary to do so (e.g., intervening reference and interference proceeding).  See MPEP § 211.05.

A corrected Filing Receipt including the unintentionally delayed benefit claims accompanies this decision on petition.

Any questions concerning this matter may be directed to Attorney Advisor Steven Brantley at (571) 272-3203.  

/Charles Steven Brantley/

Charles Steven Brantley
Attorney Advisor
Office of Petitions

Attachment: Corrected Filing Receipt



    
        
            
        
            
    

    
        1 With respect to the statement of delay, the Office “may require additional information where there is a question whether the delay was unintentional.”  37 C.F.R. § 1.78(e)(3).
        2 37 C.F.R. § 1.78(c) requires the submission of a statement that the entire delay between the date the claim was due under 37 C.F.R. § 1.78(a)(4) and the date the claim was filed was unintentional.  37 C.F.R. § 1.78(e) requires the submission of a statement that the entire delay between the date the claim was due under 37 C.F.R. § 1.78(d)(3) and the date the claim was filed was unintentional.  The statement of delay in the petition is being construed as the statements required under 37 C.F.R. §§ 1.78(c) and 1.78(e).  If this is not a correct reading of the statement appearing in the petition, petitioner should promptly notify the Office.